987 So.2d 175 (2008)
Willie JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2357.
District Court of Appeal of Florida, First District.
July 17, 2008.
Nancy A. Daniels, Public Defender, and David P. Gauldin, Assistant Public Defender, for Appellant.
Bill McCollum, Attorney General, and Christine Ann Guard, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant pleaded no contest to cocaine possession, reserving his right to appeal the dispositive denial of his motion to suppress incriminating evidence. We conclude that the State's candid concession of error is legally correct. See Clemons v. State, 747 So.2d 454, 455 (Fla. 4th DCA 1999); Johnson v. State, 640 So.2d 136, 137 (Fla. 4th DCA 1994).
REVERSED.
BARFIELD, KAHN, and BENTON, JJ., concur.